Filed In The District Court

                                          Velva L. Price                     on~of~raJks;;'i:i
                                                                                       41
                                                                                                     it.    .
                                  District Clerk, Travis County              a~elva L. Price, District Clark
                               Travis County Courthouse Complex
                                         P. 0. Box 679003
                                        Austin, Texas 78767

                                       03-15-00033-CV

    JANUARY 16, 2015



    Mr. Jeffrey D. Kyle
    Third Court of Appeals
    P. 0. Box 12547
    Austin, Texas 78711-2547

    RE:       D-1-FM-11-001152
              IN THE INTEREST OF: J.H.V., A CHILD




    Dear Mr. Jeffrey D. Kyle:

    Our office has just received Designation of Clerk's Record and a Bill of Costs has been
    sent to the Appellant for payment.

    Our office will prepare the record promptly upon receipt of Petitioner's payment. Please
    extend time for clerk's record to be submitted.

    Sincerely,




    CC:          Court File




Administrative Offices        Civil and Family Division   Criminal Division            Jury Office
   (512) 854-9737                 (512) 854-9457            (512) 854-9420            (512) 854-9669
   Fax: 854-4744                  Fax: 854-6610             Fax: 854-4566             Fax: 854-4457